DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 3-10 are allowable. The restriction requirement species, as set forth in the Office action mailed on 16 October 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 2 and 11-20 is hereby fully withdrawn.  Claims 2 and 11-20, directed to species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claim 1, claiming a method of controlling a washing machine, the method comprising: performing a spinning step, the spinning step including accelerating the drum to a spinning RPM; performing a tub washing method for washing the tub after the spinning step, the tub washing method comprising: performing a first rotating step supplying wash water to the tub up to a preset water level while the drum is rotated at a first RPM lower than the spinning RPM, and performing a second rotating step after the first rotating step, the second rotating step comprising accelerating the rotating drum from the first RPM to a second RPM higher than the first RPM to cause the wash water to form a circulating water current falling from an upper area of opposite end of the tub in a first washing step while being circulated along an inner circumferential surface of the tub by a rotational force of the drum.
The closest prior art of record is that of WIPO Patent Application Publication No. 2007055475A1 to Kim et al. (Kim).  Kim teaches a method of washing a tub, comprising: supplying washing water to a preset level; starting a tub washing step comprising accelerating the rotating drum from a water supply RPM to a tub washing RPM to cause the wash water to circulate along the tub to wash it thereof.  Kim does not teach that of a spinning step including accelerating the drum to a spinning RPM to remove moisture from laundry loaded therein along with a second rotating step comprising accelerating the rotating drum from the first RPM to a second RPM higher than the first RPM to cause the wash water to form a circulating water current falling 
The advantage of the current invention over that of the prior art to Kim is that the current invention has optimized cleaning efficiency due to the spinning and rotating steps which allow not only for a spin drying of the clothes therein but also a washing of the tub while achieving a final rinse of the clothing therein through a water cascading effect which effectively accomplishes multiple tasks in a contracted window of time.
Since claim 1 is allowed, claims 2-19 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711